 

Exhibit 10.1

 

SEPARATION AND RELEASE AGREEMENT

 

This SEPARATION AND RELEASE (“Agreement”), dated July 4, 2018, is hereby made
between Jona Zumeris ( D.Sc.), Israel ID No. ********* ( Jona), the founder of
Nano-Vibronix Ltd. and VP technology officer , and Janina Zumeris , Israeli ID
No. ********* ( Ina) , Parties of the First Part, and Nano- Vibronix (Israel
2003) Ltd. , a company registered in Israel (Israel Registration Number
513483164) (the “Israeli company”) and its parent, NanoVibronix Inc. ., a
publicly traded company registered in Delaware (the “US Company”), and its
affiliated companies including predecessors, divisions, affiliates,
subsidiaries, successors and assigns, (hereinafter together “Nano Vibronix” or
the “Company”) , Parties of the Second Part hereinafter referred to individually
as a “Party” and collectively as the “Parties.” This Agreement will become
effective on the date it is executed by both Parties (the “Effective Date”).

 

WHEREAS, Jona and Ina are employees of NANO-VIBRONIX (Israel 2003) Ltd., and
Jona is the founder of the Company and has been employed as VP Technology; and
Ina has been employed as IP manager;

 

WHEREAS NANO VIBRONIX will pay Jona and Ina, in addition to full payment for
services rendered and full statutory severance, an additional special
consideration and other incentives subject to the conditions detailed herein;
and

 

WHEREAS, the Parties desire to settle fully and finally all matters between the
Parties;

 

NOW, THEREFORE, with the intent to be legally bound hereby, and in consideration
of the mutual promises and covenants contained herein and other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, NANOVIBRONIX and Jona and Ina hereby agree to the terms and
conditions set forth below.

 

1.Date of Termination and Employee’s Transition Period Obligations

 

1.1The Parties agree that Jona and Ina’s last date of employment for the Company
will be at the end of 60 days from the date of the signing of this Agreement,
(hereinafter referred to as “the Termination Date”).

 

1.2The period from the date of the execution of this Agreement through the
Termination Date will hereinafter be referred to as “the Transition Period.”

 

1.3Immediately following execution of this Agreement, Jona and/or Ina will
resign from all their positions in the Company, including as Directors of the US
and of the Israeli company.

 

1.4Jona and Ina agree that their employment with the Company will be terminated
on Termination Date.

 

1.5During the Transition Period, Jona and Ina will fully cooperate with the
Company and its officers, including the transitioning of both of their
responsibilities to whomever the Company designates.

 





2 

 

1.6If Jona and Nina have met the milestones as set forth in Exhibit A and
fulfilled their obligations under this Agreement then they will be entitled to
the Special Consideration as set forth in Paragraph 3 below.

 

2.Consideration

 

2.1Jona and Ina shall receive payment of all salary and benefits through
Termination Date, and receive any and all benefits to which they are entitled.

 

2.2Nothing herein shall derogate from Jona’s existing rights to their shares and
options in NanoVibronix, Inc.

 

2.3The Parties acknowledge that payment under this Paragraph meets or exceeds
all statutory and/or contractual obligations to Jona and Ina under both American
and Israeli Law for their work with NANO VIBRONIX.

 

3.Special Consideration

 

Above and beyond the statutory and contractual payments made pursuant to
Paragraph 2 above and subject to and conditioned upon Jona and Ina’s fulfillment
of the milestones to the satisfaction of the Company and as set forth in Exhibit
A and his fulfillment of other obligations under this Agreement, then Jona and
Ina combined will be entitled to consultation payments payable to an entity
designated by Jona containing the following special consideration:

 

3.1Payment of 12 equal monthly installments to Jona and Ina equaling the
combined total of 65,000 NIS per month for 12 months paid monthly at the end of
the month. To the said amount there will be added VAT. which will be paid
against a tax invoice and a Tax Authority exemption from withholding to begin 30
days after the Termination Date. During the said 12 month period the Company
will also pay for Jona’s car at the same rate that was paid during his
employment.

 

3.2Management will fully cooperate with Jona and make its best efforts starting
four months after signing this agreement (hereinafter “Execution Date”) to allow
the sale of shares and options in the Company that are now owned by Jona as long
as the sale/s are in compliance with SEC Regulations

 

3.2.aCompany also agrees that on condition that no shares/securities owned by
Jona are sold below the price of $4.45 per share during the 14 month period of
this contract then if the value of any unsold shares plus the net value received
by Jona ( hereinafter the Aggregate ) (where net value is derived as selling
price less exercise price of options) and such Aggregate is less than the sum of
$ 950,000, then the Company will pay to an entity designated by Jona the
difference between the Aggregate and the sum of $950,000 by increasing the
length of their consulting agreement at the same rate of $65,000 NIS per month
to cover the shortage and subject to presentation of a tax invoice and a Tax
Authority exemption from withholding . .

 





3 

 

3.3This agreement will have no effect on the employment of Marius Zumeris, who
will continue to be employed by the Company.

 

3.4Compensation for skin rejuvenation technology:

 

3.4.1Parties acknowledge, that J. Zumeris is developing a skin rejuvenation
device

 

3.4.2It is agreed that if the Company sells the technology regarding skin
rejuvenation (whether named “Renooskin” or any other name), or actually sells
devices, or any other form of sale/license or any other consideration the
Company may receive for the skin rejuvenation technology, then Jona will be
entitled to additional compensation as detailed below . (the “Additional
Payment”) according to following formula:

 

3.4.3

 

3.4.3.1Should the Company r grant a license for the skin rejuvenation
technology, then the Company will pay Jona 10 % from each of the payments
Company will receive from the said third party until the full amount paid Jona
from the said third party payments equals the total amount of $ 100,000.

 

Should the Company sell the skin rejuvenation technology and/or the rights to
such as a standalone product, then the Company will pay Jona $ 100,000 from the
proceeds of said sale.

 

3.4.3.2Should Company itself actually sell the said skin rejuvenation devices
then Jona will be entitled to an amount of US $5 from each unit sold until the
full amount paid Jona equals the total amount of $ 100,000,

 

3.5Acknowledgement of Jona’s contribution to the Company

 

3.5.1The Company will make sure that in the Company’s website it shall be noted
in the overview page that Jona is a scientist, the founder of the Company, and
is the inventor of its technology which allowed it to develop for the first time
wearable therapeutic ultrasound devices.

 

3.5.2This clause is not limited in time and will be a permanent obligation by
the Company as long as it is active.

 

3.5.3Company undertakes to fulfill its commitment under this section within 60
days after signing this Agreement.

 





4 

 

4.Release

 

4.1Jona and Ina acknowledge that subject to the payments set forth in Paragraph
2, and 3 and the terms therein, , they will not have in the future any demands
or claims for payment of salary or compensation of any kind against NANO
VIBRONIX including compensation for sick days, vacation days, “d’may havra’a”,
advance notice of termination, overtime payment for additional or base hours,
“pitzuim”, changes in salary, compensation for social benefits or Educational
Fund and/or pension and/or insurance and/or “gemel”, any accompanying benefits
and/or severance pay to which he may be entitled under Israeli Law as the result
of his work.

 

4.2This Agreement constitutes an acknowledgment of payment of any and all
severance obligations in accordance with Paragraph 29 of the Law of Severance
Pay, 5723 - 1963.

 

4.3Unless explicitly specified otherwise any and all payments made under this
Agreement under section 2 above , shall be minus the required withholdings for
taxes and benefit plan contributions (if any).

 

5.Benefits

 

After the Termination Date, Jona and Ina will not continue to accrue vacation
benefits or commissions, or otherwise be eligible for Life, Disability or Health
benefits.

 

6.Payment of all Outstanding Compensation.

 

Except for those obligations specifically set forth in this Agreement , any and
all agreements or arrangements between the Parties related to commissions,
bonuses, ownership or other interests in any entities or assets, payments and/or
compensation of any kind (“Compensation”) are deemed null and void without any
continuing obligation or liability of any party thereunder; it being understood
that, among other things, subject to the fulfillment of this Agreement by the
Company from and after the Termination Date except as expressly provided
hereunder, neither NANO VIBRONIX, nor any other entity with which Jona and Ina
served in connection with the provision of services to NANO VIBRONIX including
but not exclusive of NANO VIBRONIX Corp, will have any obligation to pay Jona
nor Ina any Compensation or have any duties, responsibilities or other
obligations to Jona nor Ina with respect to any agreement or arrangement and
Jona nor Ina will have no rights thereunder.

 





5 

 

7.Equipment.

 

As of the Termination Date, Jona and Ina agree to return any and all NANO
VIBRONIX property and equipment in their possession except laptops and
cellphones which will remain in their possession and become their property on
Termination Date.

 

8.Termination of Relationship.

 

Jona and Ina acknowledge and agree that their labor relationship with NANO
VIBRONIX terminates on the Termination Date. Jona and Ina acknowledge and agree
that the compensation, commission payments, benefits or other consideration of
any kind they will be entitled to are only these that are specifically
identified in this Agreement.

 

9.Reinstatement.

 

Jona and Ina recognize and acknowledge that NANO VIBRONIX has no obligation to
recall, rehire, or employ them in the future.

 

10.Cooperation.

 

10.1Jona and Ina agree to cooperate with reasonable requests for advice,
cooperation and/or assistance made by NANO VIBRONIX, at no charge, in connection
with matters they worked on during their relationship with NANO VIBRONIX,
including, without limitation, to assist in the orderly transition of his duties
and responsibilities and any outstanding projects to the individual (or
individuals) designated by NANO VIBRONIX; provided, however, that the
cooperation required by this Paragraph7.1 shall in no event be deemed to require
Jona nor Ina to invest such amounts of time or effort as to interfere with his
ability to seek and gain employment elsewhere. Failure by Jona and/or Ina to
provide complete and honest cooperation will constitute a material breach of
this Agreement.

 

10.2In furtherance of the foregoing, Jona and Ina agree to cooperate with all
reasonable requests which NANO VIBRONIX may make, including but not limited to,
requests for information, interviews, depositions (to be conducted at a mutually
convenient and reasonable time) and/or at trial related to any legal action
arising from events which occurred during their relationship with NANO VIBRONIX.

 

11.No Other Inducements.

 

Jona and Ina acknowledge that the value of the Special Consideration is in
excess of those amounts due to them under Israeli law from any party and is
being paid solely in consideration of and in exchange for his execution of this
Agreement and the general release including the non-compete clause. Jona and Ina
acknowledge that they are not otherwise entitled to receive the Additional
Consideration, absent their execution of this Agreement, and that no other
promise or agreements of any kind have been made to them or with them by any
person or entity whatsoever to cause him to sign this Agreement.

 





6 

 

12.Release

 

12.1For good and valuable consideration (the receipt and sufficiency of which
hereby are acknowledged) and as a material inducement to NANO VIBRONIX to enter
into this Agreement, Jona and Ina, for themselves and their heirs, executors,
administrators, personal representatives and members of their immediate family,
hereby voluntarily, irrevocably and unconditionally releases, acquits and
forever discharges NANO VIBRONIX, NANO VIBRONIX Corp or any affiliated entity,
and any of their present and former officers, directors, employees,
shareholders, consultants, contractors, attorneys, advisors, insurers, agents
and representatives, and all persons acting by, through them, under or in
concert with any of them (whether any of the aforementioned individuals were
acting as agents or in their individual capacities) (collectively, the “Released
Parties”) from any and all claims and causes of action (except those necessary
to enforce their rights under this Agreement) including, but not limited to,
claims related to Jona and Ina’s employment or relationship with NANO VIBRONIX,
or termination thereof, any claims for salary, bonuses, commissions, payments
related to severance pay, vacation pay or any benefits under the Employee
Retirement Income Security Act (except for vested ERISA benefits which are not
affected by this Agreement); any claims for option, stock or other incentive
awards; any claim under any state wage and hour laws; any claim under the Worker
Adjustment and Retraining Notification Act; any claim alleging sexual or other
harassment, or discrimination based on race, color, national origin, ancestry,
religion, marital status, sex, sexual orientation, citizenship status,
pregnancy, medical condition, handicap or disability (as defined by the
Americans with Disabilities Act or any foreign, federal, state or local law),
age, or any other unlawful discrimination (under the Age Discrimination in
Employment Act, as amended by the Older Workers Benefit Protection Act of 1990,
Title VII of the Civil Rights Act of 1964, as amended, the Americans with
Disabilities Act, the Equal Pay Act, the Violence Against Women Act, the Laws
Against Discrimination, or any other foreign, federal, state or local laws);
discharge in violation of any foreign, state or federal “whistle blower” laws;
discharge in violation of the federal Family and Medical Leave Act, or other
foreign, state or federal family leave laws; the Temporary Disability Benefits
Law, breach of implied or express contract, breach of promises,
misrepresentation, negligence, fraud, estoppel, defamation, infliction of
emotional distress, violation of public policy, retaliatory discharge, wrongful
or constructive discharge, retaliation, intentional tort or for attorneys’ fees,
or any claim under Israeli law which Jona and Ina or their heirs, executors,
administrators, personal representatives or members of his immediate family now
have, ever had or may hereafter have, whether known or unknown, suspected or
unsuspected, up to and including the date both Parties have executed this
Agreement.

 





7 

 

12.2Jona and Ina, for themselves and their heirs, executors, administrators,
personal representatives and members of his immediate family, also hereby waive
all rights to file any charge or complaint against NANO VIBRONIX, NANO VIBRONIX
Corp. and/or any affiliated entity arising out of their relationship with NANO
VIBRONIX, NANO VIBRONIX Corp. and/or any affiliated entity or termination
thereof before any national, federal, state or local administrative agency,
except where any law prohibits such waivers. Jona and Ina, for themselves and
their heirs, executors, administrators, personal representatives and members of
his immediate family, further waives all rights to recover any damages or
equitable or other claims or suit brought by or through the Equal Employment
Opportunity Commission, or any other federal, state or local agency under the
Age Discrimination in Employment Act, as amended by the Older Workers Benefit
Protection Act of 1990, Title VII of the Civil Rights Act of 1964, as amended,
the Americans with Disabilities Act, the Equal Pay Act, Laws Against
Discrimination or any other foreign, federal, state, or local discrimination
law, except where such waiver is prohibited by law.

 

12.3Jona and Ina further agree, promise and covenant that neither they nor their
heirs, executors, administrators, personal representatives, members of their
immediate family or any person, organization, or other entity acting on his
behalf has filed, charged or claimed, or will file, charge or claim, or will
cause or permit to be filed, charged or claimed, any action for damages or other
remedies (including injunctive, declaratory, monetary relief or other) against
the Released Parties involving any matter occurring in the past up to the
Effective Date, or involving or based upon any claims, demands, causes of
action, obligations, damages or liabilities which are later discovered.

 

12.4Jona and Ina further agree that the releases contained in this Agreement
shall survive in the event of a breach by them (or any person, organization or
entity acting on his behalf) of this Agreement, or any representation, warranty,
promise, covenant or other obligation contained herein or therein.

 

12.5Nano Vibronix, including the Israeli company, the American Company on their
behalf and on behalf of any affiliate, officer, employee and any other entity or
person connected thereto hereby unconditionally and forever releases, discharges
and waives any and all claims of any nature whatsoever, whether legal, equitable
or otherwise, which Nanovibronix may have against Jona and Ina arising at any
time on or before the Termination Date, other than with respect to the
obligations under this Agreement. This release of claims extends to any and all
claims of any nature whatsoever, other than with respect to the obligations of
Jona and Ina to the Company according to this Agreement whether known, unknown
or capable or incapable of being known as of the Termination Date of thereafter.
This Agreement is a release of all claims of any nature whatsoever by the
Nanovibronix against both Jona and Ina, other than to fraud and to the
obligations of the Jona and Ina to the Company under this Agreement, and
includes, other than as herein provided herein, any and all claims, demands,
causes of action, liabilities whether known or unknown including those caused
by, arising from or related to Jona’s and Ina’s employment relationship with the
Company.

 





8 

 

13.No Admission of Liability.

 

The making of this Agreement and anything contained herein is not intended, and
shall not be construed, as an admission that NANO VIBRONIX and/or NANO VIBRONIX
Corp. and or Jona and or Ina have violated any foreign, federal, state or local
law (statutory or common law), ordinance or regulation; breached any contract;
or violated any right or obligation that it may owe or may have owed to the
other Party, or committed any wrong whatsoever against the Other Party. Both
Parties further acknowledge, covenant, and agree that no final findings or final
judgments have been made by any court or arbitration panel against any of them
against the other Party and that neither party does not purport and will not
claim to be a prevailing party, for any purpose.

 

14.Confidentiality of Agreement.

 

The Parties agree that the consideration furnished under this Agreement, the
discussions and correspondence that led to this Agreement, and the terms and
conditions of this Agreement are confidential. Both Parties represent that they,
and any attorney they may have retained to review this Agreement, have not
disclosed the terms or conditions of this Agreement. Except as may be required
by law and/or by governmental authorities including but not limited to SEC
Regulations or to enforce the terms hereof, neither Party , nor their attorney
may disclose the above information to any other person or entity, except that
Jona and Ina may disclose the provisions of this Agreement to his immediate
family members and financial and/or tax advisor, provided that Jona and Ina make
the person to whom disclosure is made aware of the confidentiality provisions of
this Agreement and such person agrees in writing to keep confidential the terms
of this Agreement or is bound by confidentiality obligations no less strict than
those contained herein. If subpoenaed to appear in any civil or criminal
litigation, or by any governmental authority, to testify as to the contents of
this Agreement, Jona and Ina agree to immediately forward a copy of the subpoena
to the Chief Financial Officer (“CFO”) of NANO VIBRONIX at the company address
of 525 Executive Blvd, Elmsford NY 10523 so that NANO VIBRONIX may contest such
subpoena, or any request, requirement or order related thereto, and to notify
the proponent of the subpoena that this Agreement is the subject of an agreement
of confidentiality. NANO VIBRONIX may disclose the terms and conditions of this
Agreement to its respective officers, directors, employees, accountants and
counsel on a need to know basis, and as otherwise required by law. Jona and Ina
further agree that they will not encourage others who are not parties to this
Agreement to demand any disclosure of the terms and conditions of this
Agreement.

 





9 

 

15.Intellectual Property and Non-Disclosure Obligations.

 

15.1Jona and Ina agree that they will not file, without the express prior
written consent of the Company, any patent, copyright or trademark applications
relating to any NANO VIBRONIX Invention (as hereafter defined), except under the
direction of NANO VIBRONIX. As referred to in this Agreement, “NANO VIBRONIX
Invention” shall mean all ideas, inventions, discoveries, improvements, trade
secrets, formulae, techniques, data, software, programs, systems,
specifications, developments, system architectures, documentation, algorithms,
flow charts, logic diagrams, source code, methods, processes, marketing and
business data, including works-in-progress, whether or not subject to statutory
protection, whether or not reduced to practice, which were conceived, created,
authored, developed, or reduced to practice by Jona, either alone or jointly
with others, whether on the premises of NANO VIBRONIX or not, during his
relationship with NANO VIBRONIX. Jona agrees to assist NANO VIBRONIX in
perfecting, registering, maintaining, and enforcing, in any jurisdiction, NANO
VIBRONIX’s rights (including such rights as may be assigned by NANO VIBRONIX
from time to time) in the NANO VIBRONIX Inventions by performing promptly all
acts and executing all documents deemed necessary or convenient by NANO VIBRONIX
and does hereby irrevocably designate and appoint NANO VIBRONIX and its duly
authorized officers and agents as his agent and attorney-in-fact to do all
lawfully permitted acts (including, but not limited to, the execution,
verification and filing of applicable documents) with the same legal force and
effect as if performed by them.

 





10 

 

15.2Jona and Ina agree that they will not, without the express prior written
consent of the Company, use the Confidential Information (as hereafter defined).
As referred to in this Agreement, “Confidential Information” shall mean
technical and business information about NANO VIBRONIX, and its clients and
customers that was learned by Jona and Ina in the course of their relationship
with NANO VIBRONIX and that was not already in the public domain through no
fault of them including, without limitation, any and all proprietary NANO
VIBRONIX Inventions, any trade secrets, customer and potential customer names,
product plans and designs, licenses and other agreements, marketing and business
plans, and other financial and business information of NANO VIBRONIX. Jona and
Ina will not duplicate or replicate (or cause or permit others to duplicate or
replicate) any document or other material in any medium embodying any
Confidential Information. Jona and Ina will not disclose or permit the
disclosure of any Confidential Information to any person or entity under any
circumstances, unless Jona is required to disclose such information by law or
pursuant to a judicial order, and in such case, prior written notice to NANO
VIBRONIX is required where possible. All of the Confidential Information shall
remain the sole and exclusive property of NANO VIBRONIX. NANO VIBRONIX owns all
right, title and interest in and to the Confidential Information and other
intellectual property owned by NANO VIBRONIX, including, without limitation, the
NANO VIBRONIX Inventions. Jona and Ina agree that they acquired no right, title
or interest in any Confidential Information or the NANO VIBRONIX Inventions; and
the Confidential Information is specialized, unique in nature, and of great
value to NANO VIBRONIX and that such Confidential Information gives NANO
VIBRONIX a competitive advantage. Jona and Ina hereby agree to promptly return
to NANO VIBRONIX all tangible materials and all copies thereof (except laptops
and computers), in whatever media, in his/her possession or control, containing
or employing any Confidential Information or the NANO VIBRONIX Inventions,
together with a written certification with the foregoing.

 

15.3Jona and Ina acknowledge and agree that all copyrights, trademarks, patents
and NANO VIBRONIX Inventions conceived, created, authored, developed or reduced
to practice by them during their relationship with NANO VIBRONIX are the sole
and exclusive property of NANO VIBRONIX; all copyrightable works included in the
NANO VIBRONIX Inventions shall be “works made for hire” within the meaning of
Israeli copyright law and/or the Copyright Act of 1976, as amended (17 U.S.C.
§101), and NANO VIBRONIX Ltd. is the “author” within the meaning of such Act;
and in the event that title to any or all of the NANO VIBRONIX Inventions does
not or may not, by operation of law, vest in NANO VIBRONIX, Jona and Ina hereby
assign to NANO VIBRONIX all their right, title and interest in all NANO VIBRONIX
Inventions, and all copies of them, in whatever medium fixed or embodied, and in
all writings relating thereto in his possession or control and expressly waives
any moral rights or similar rights in any NANO VIBRONIX Invention or any such
work made for hire.

 





11 

 

15.4Jona and Ina acknowledge and agree that:

 

(i)NANO VIBRONIX owns all right, title and interest in and to the Confidential
Information and NANO VIBRONIX Inventions and technology, and

 

(ii)Jona nor Ina acquired any right, title or interest in any Confidential
Information or the NANO VIBRONIX Inventions; and

 

(iii)The Confidential Information is specialized, unique in nature, and of great
value to NANO VIBRONIX and that such Confidential Information gives NANO
VIBRONIX a competitive advantage.

 

16.Non-Disparagement

 

The Parties agrees that neither of them will at any time, in any way, disparage
the other (Jona’s non-disparagement obligation shall include any individuals
associated with NANO VIBRONIX and/or NANO VIBRONIX Corp., including its present
or former officers, directors, agents and employees), by making or soliciting
any comments, statements or the like to the media or to others, either orally or
in writing, that may be considered to be derogatory or detrimental, in any way,
to the good name or business reputation of NANO VIBRONIX and/or NANO VIBRONIX
Corp. or Jona or Ina or such other persons. Both Parties further agree that they
will not engage in any conduct that is in any way injurious, or may be perceived
to be injurious, to the other Party’s reputation or interest (other than normal
competitive process not in violation of this Agreement), including, but not
limited to, encouraging or assisting others to bring any form of suit, claim or
cause of action against the other Party. NANO VIBRONIX agrees that it will use
reasonable efforts to ensure that neither it, nor its subsidiaries, officers,
directors, employees or agents or anyone acting on NANO VIBRONIX’s behalf, shall
(i) make any derogatory, disparaging or critical statement or comments, either
orally or in writing, about Jona or Ina or their reputation or (ii) with the
exception of any disclosures required by law.

 

17.Non-Compete and Non-Solicitation

 

Jona and Ina acknowledge and agree that, between the Termination Date and the
first anniversary thereof, they shall not:

 

17.1either as an employee, employer, consultant, agent, principal, partner,
stockholder, corporate officer, director or in any other individual or
representative capacity, engage or participate, invest in (except for
investments of less than 5% of a business entity’s capitalization) or become
employed by any business that is in competition in any manner whatsoever with
the business of Nano Vibronix as of the Termination Date;

 





12 

 

17.2directly or indirectly, influence or attempt to influence, or assist or
advise any person attempting to influence, customers, distributors, partners or
suppliers of Nano Vibronix (i) to divert any part of their business away from
Nano Vibronix, (ii) to cause damage to the business of Nano Vibronix, or (iii)
to do any material business with any competitor of Nano Vibronix; and

 

17.3solicit or recruit any employee, officer, partner or consultant of Nano
Vibronix to leave the employment of Nano Vibronix or terminate his/her
relationship with Nano Vibronix and Jona shall not advise or otherwise assist
any other person to solicit or recruit any employee, officer, partner or
consultant of Nano Vibronix.

 

18.Breach

 

Both Parties agree and acknowledge that if they materially breach any
representation, covenant, promise or undertaking made pursuant to this
Agreement, the other Party is entitled to pursue all rights and remedies
available in law

 

19.Agreement Not Admissible.

 

The Parties agree that this Agreement may be used and admitted as evidence only
in a subsequent proceeding in which NANO VIBRONIX or Jona and Ina seek to
enforce their rights hereunder.

 

20.Representations and Warranties.

 

Jona and Ina represent and warrant that they have been given a reasonable and
sufficient period of time to consider the terms and conditions of this
Agreement; that they has been advised to consult with an attorney before signing
this Agreement; that they have had an opportunity to be represented by
independent legal counsel of their own choice; that they have executed this
Agreement after the opportunity for consultation with above-described
independent legal counsel; that they are of sound mind and body, competent to
enter into this Agreement, and are fully capable of understanding the terms and
conditions of this Agreement; that they have carefully read this Agreement in
its entirety; that they have had the opportunity to have the provisions of this
Agreement explained to them by their own counsel, who has answered to their
satisfaction any questions they has asked with regard to the meaning of any of
the provisions of this Agreement, and that they fully understand their terms and
significance; and that they voluntarily assent to all the terms and conditions
contained therein, and that they are signing this Agreement of their own force
and will, without any coercion or duress. Jona and Ina acknowledge and agree
that they are not relying on NANO VIBRONIX, and NANO VIBRONIX is not providing,
any tax, legal, or accounting advice and that Jona is solely responsible for any
taxes, interest or penalties relating to benefits he may receive under this
Agreement.

 





13 

 

21.Severability.

 

If, at any time after the date Jona and Ina execute this Agreement, any
provision of this Agreement shall be held to be illegal, void or unenforceable,
such provision shall be of no force and effect, provided that, in the event that
any provision above is held invalid or unenforceable or is deemed to exceed the
time, geographic or scope limitations permitted by applicable law, then such
provisions shall be reformed to the maximum time, geographic or scope
limitations, as the case may be, permitted by applicable laws, and such other
changes shall be made to give effect to the original intent of the Parties. The
illegality or unenforceability of any provision shall have no effect upon, and
shall not impair the enforceability of, any other provision of this Agreement,
provided that, upon a finding by a court or agency of competent jurisdiction
that the release of claims contained above is illegal, void or unenforceable,
Jona and Ina agree that, at the request of NANO VIBRONIX, they will execute a
release covering all the same claims as are released that are legal and
enforceable, or, if the basis on which the release was found illegal, void or
unenforceable cannot be so cured

 

22.Indemnification.

 

Each Party will indemnify and hold harmless the other party from and against any
and all direct costs, expenses and attorneys’ fees incurred as a result of his
material breach of this Agreement.

 

23.Prior Agreements Superseded; No Oral Modification.

 

This Agreement constitutes the complete understanding between the Parties and
supersedes and merges any and all prior agreements (whether oral or written)
between the Parties (including, but not limited to Employment Agreements of Jona
and Ina and amendments thereto, and all other agreements related to commissions
and any other payments). Both Parties acknowledge that neither of them nor any
representative of them has made any representation or promises to them other
than as set forth herein. This Agreement may not be modified except in a writing
signed by both Jona and Ina and a duly authorized representative of NANO
VIBRONIX.

 





14 

 

24.No Assignment of Claims.

 

Each of the Parties represents and warrants that it/he has not assigned or
transferred any of the claims released under this Agreement, or any portion of
or interest in any such claims, to any other individual, firm, or other entity.

 

25.Dispute Resolution.

 

The Parties hereby agree and submit to the exclusive jurisdiction of the
competent court in Israel, any action, lawsuit or other proceeding arising out
of or relating to this Agreement. The Parties irrevocably waive any objection
that they may now or hereafter have to the venue of any such action, lawsuit or
other proceeding in any such court or that such action, lawsuit or other
proceeding was brought in an inconvenient forum, and agree not to plead or claim
the same.

 

26.Choice of Law.

 

This Agreement will be construed and enforced in accordance with the laws of the
State of Israel, without regard to its conflict of law rules.

 

27.Counterparts.

 

This Agreement may be executed in counterparts, each of which shall be deemed an
original. Facsimile signatures shall be deemed effective if subsequently
followed by handwritten signatures.

 

28.Construction of Agreement.

 

This Agreement shall be interpreted without regard to the identity of the
drafter, and shall not be construed for or against either Party. The subheadings
in this Agreement are for convenience only and shall not affect the
interpretation of the substantive terms of this Agreement.

 

29.Binding Agreement.

 

This Agreement shall inure to the benefit of and be binding upon the Parties and
their respective heirs, administrators, representatives, executors, successors
and assigns.

 

30.The Parties agree that the Company will use its best efforts to achieve and
advance the transition items during the 60 day transition period, and Jona
agrees that he will continue to assist the Company and use his best efforts in
order to advance any uncompleted items of the Company and/or any reasonable new
items of the Company that require his know-how during the consulting period.

 





15 

 

[Signature Page Follows]

 





16 

 

WHEREFORE, the Parties, by their signatures below, evidence their agreement to
the provisions stated above.
 



NANO-VIBRONIX (Israel 2003) Ltd.       By: /s/ Stephen Brown         Name:
Stephen Brown   Title: CFO of NanoVibronix Inc.       Dated: 7/4/2018       NANO
VIBRONIX Inc.       By: /s/ Stephen Brown         Name: Stephen Brown   Title:
CFO of NanoVibronix Inc.       Dated: 7/4/2018  

 

I HAVE READ AND UNDERSTOOD THIS AGREEMENT, INCLUDING THE GENERAL RELEASE OF ALL
CLAIMS CONTAINED IN PARAGRAPH 12 ABOVE AND AM IN AGREEMENT WITH ITS TERMS.

 



Dr. Jona Zumeris JaIna Zumeris     /s/ Jona Zumeris /s/ JaIna Zumeris     Dated:
7/3/18  

 





17 

  

Exhibit A

 

By the Termination Date the Employee will reach, to the Company’s satisfaction,
the following milestones:-

 

A.       Technical Milestones

 

A.1     Documentation for 3rd party Manufacturing including any and all BOM’s,
Production Protocols, Testing Equipment / Production Jigs, Quality Controls,
Vendor data (Supply Chain)

 

A.2     Complete Device Master Record for each product line

 

A.3     Introduction to Rotel / Shmuel Gan and Status of ongoing RND/Engineering
Projects

 

A.4     Introduction to MedicSence and Status of Regulatory Projects (updated CE
requirements, GDPR, FDA,…..)

 

A.5     Introduction to all companies that provide services to the Company and
the Status of Patent and IP Projects

 

A.6     Introduction to all companies that provide services and the Status of
Information Technology Projects (network, inventory, SW licenses, server,
backup, user protocols,…)

 

A.7     Status of Inventory Management Matters (cycle count procedure, incoming
procedure, issuing procedure,….)

 

A.8     Support on ERP implementation as needed

 

A.9     Format for objective 3rd party approval of delivery (IT, IP,
Manufacturing, RND, Regulatory…) as needed.

 

A.10   Dr. Jona and Ina Zumeris during the consulting period will use best
efforts to fully co-operate with Nanovibronix management in providing
information and assistance on items that are in their control related to the
technical, marketing and development of Nanovibronix markets that becomes
necessary to further the sales or development of the Companies’ products.

 





18 

 

B.Administrative Milestones

 

Ina and Jona agree to execute the necessary forms to remove themselves as
officers and directors on the Company as well as signatories of any bank
accounts. All debit, credit and bank cards will be returned to the company. All
master keys including to the petty cash box will be returned to the Company.

 

In addition and other items in their possession that would be needed by the
Office Manager will be returned to the Company.

 



 